Name: Commission Regulation (EEC) No 3332/87 of 4 November 1987 on arrangements for imports into France of certain textile products (categories 15 B, 68 and 71) originating in China
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  Europe
 Date Published: nan

 No L 316/20 Official Journal of the European Communities 6. 11 . 87 COMMISSION REGULATION (EEC) No 3332/87 of 4 November 1987 on arrangements for imports into France of certain textile products (categories 15 B, 68 and 71) originating in China THE COMMISSION OF THE EUROPEAN COMMUNITIES, China before the date of entry into force of this Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2072/84 of 29 June 1984 on common rules for imports of certain textile products originating in China ('), as last amended by Regulation (EEC) No 4132/86 (2), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of textile products of categories 15 B, 68 and 71 originating in China and specified in the Annex hereto, shall be subject to the provisional quantitative limits set out in that Annex. Whereas Article 12 of Regulation (EEC) No 2072/84 lays down the conditions under which quantitative limits may be established ; whereas imports into France of certain textile products (categories 15 B, 68 and 71 ), specified in the Annex hereto and originating in China have exceeded the levels referred to in paragraph 3 of the said Article 12 ; Article 2 1 . Products as referred to in Article 1 , shipped from China to France before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from China to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 2072/84. 3 . All quantities of products shipped from China on or after 23 October 1987 and released for free circulation shall be deducted from the quantitative limits laid down. These provisional limits shall not, however, prevent the importation of products covered by it but shipped from China before the date of entry into force of this Regula ­ tion . Whereas, in accordance with paragraph 5 of the said Article 12 of Regulation (EEC) No 2072/84, on 23 October 1987 China was notified of a request for consul ­ tations ; whereas, pending a mutually satisfactory solution , the Commission has requested China for a provisional period of three months to limit exports to France of products of category 1 5 B at the level of 48 000 pieces, of category 68 at the level of 45,5 tonnes and of category 71 at the level of 16,75 tonnes, with effect from the date of notification of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the categories of products in question ; Whereas paragraph 13 of the said Article 12 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 2072/84 ; Whereas the products in question exported from China to the Community between 23 October 1987 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. Whereas these quantitative limits should not prevent the importation of products covered by them shipped from (') OJ No L 198 , 27 . 7. 1984, p . 1 . (2) OJ No L 383, 31 . 12 . 1986, p . 20 . It shall apply until 22 January 1988 . t&gt;. 11 . 5 / Official Journal of the European Communities No L 316/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1987 . For the Commission Willy DE CLERCQ Member of the Commission ANNEX Cate ­ gory CCT heading No NIMEXE code (1987) Description Thirdcountries Member States Units Quantitative limits from 23 October 1987 to 22 January 1988 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33 , 35, 36, 37, 39 , 40 Women's, girls ' and infants' outer garments : B. Other : Women's , girls ' and infants' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of category 1 5 A, of wool, of cotton or of man made textile fibres China F 1 000 pieces 48 68 60.04 A I II a) b) c) III a) b) c) d) 60.04-02, 03, 04, 06, 07, 08 , 10 , 11 , 12, 14 Under garments, knitted or crocheted, not elastic or rubberized : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' under garments of knitted or crocheted fabrics, not elastic or rub ­ berized China F tonnes 45,5 71 60.05 All b) 1 60.05-06, 07, 08 , 09 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other : b) Other : 1 . Babies' garments ; girls' garments up to and inclu ­ ding commercial size 86 Babies' knitted outer garments , of wool , of cotton or of man-made textile fibres China F tonnes 16,75